Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 1 of 31 PageID: 453



LAW OFFICES
DECHERT LLP
A PENNSYLVANIA LIMITED LIABILITY PARTNERSHIP
502 CARNEGIE CENTER, SUITE 104
PRINCETON, NJ 08540
(609) 955-3200
ATTORNEYS FOR PLAINTIFFS PAR PHARMACEUTICAL, INC.,
PAR STERILE PRODUCTS, LLC, AND ENDO PAR INNOVATION COMPANY, LLC
_____________________________________________________________________________

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


PAR PHARMACEUTICAL, INC., PAR
STERILE PRODUCTS, LLC, and ENDO PAR               Civil Action No. 3:18-cv-14895(BRM)(DEA)
INNOVATION COMPANY, LLC

                             Plaintiffs,

               v.

SANDOZ INC.

                             Defendant.



                              FIRST AMENDED COMPLAINT

       Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation

Company, LLC (collectively “Par”), for their complaint against Sandoz Inc. (“Sandoz”), hereby

allege as follows:

                                           PARTIES

               1.     Plaintiff Par Pharmaceutical, Inc. (“Par Pharmaceutical”) is a corporation

organized and existing under the laws of the State of New York, having a principal place of

business at 1 Ram Ridge Road, Chestnut Ridge, New York 10977. Par Pharmaceutical develops,

manufactures, and markets pharmaceutical products in the United States.
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 2 of 31 PageID: 454



               2.      Plaintiff Par Sterile Products, LLC (“Par Sterile Products”) is a limited

liability company organized and existing under the laws of Delaware, having its principal place

of business at 1 Ram Ridge Road, Chestnut Ridge, New York 10977. Par Sterile Products

develops, manufactures, and markets injectable pharmaceutical products, and provides

manufacturing services to the biopharmaceutical and pharmaceutical industry.

               3.      Plaintiff Endo Par Innovation Company (“EPIC”) is a limited liability

company organized and existing under the laws of Delaware, having its principal place of

business at 1 Ram Ridge Road, Chestnut Ridge, New York 10977.

               4.      Upon information and belief, Defendant Sandoz Inc. (“Sandoz”) is a

corporation organized and existing under the law of Colorado, having its corporate offices and

principal place of business at 100 College Road West, Princeton, New Jersey 08540. Sandoz is a

pharmaceutical company that markets pharmaceutical products in the United States.

                                     NATURE OF ACTION

               5.      This is an action for infringement of United States Patent Nos. 9,375,478

(“the ‘478 Patent”), 9,687,526 (“the ‘526 Patent”), 9,744,209 (“the ‘209 Patent”), 9,744,239

(“the ‘239 Patent”), 9,750,785 (“the ‘785 Patent”), and 9,937,223 (“the ‘223 Patent”)

(collectively, “the Patents-in-Suit”). This action is based upon the Patent Laws of the United

States, 35 U.S.C. § 100, et seq.

                                   JURISDICTION AND VENUE

               6.      This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1338(a) (patent infringement).




                                                 2
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 3 of 31 PageID: 455



               7.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b), 1391(c),

and 1400(b) because, inter alia, Sandoz has its principal place of business in New Jersey and

maintains laboratories and facilities in New Jersey, and thus resides in this district.

               8.      This Court has personal jurisdiction over Sandoz because, inter alia,

Sandoz has its principal place of business in New Jersey and maintains laboratories and facilities

in New Jersey, and thus resides in this district.

                              THE DRUG APPROVAL PROCESS

               9.      A company seeking to market a new pharmaceutical drug in the United

States must first obtain approval from the U.S. Food and Drug Administration (“FDA”),

typically through the filing of a New Drug Application (“NDA”). See 21 U.S.C. § 355(a). The

sponsor of the NDA is required to submit to FDA information on all patents claiming the drug

that is the subject of the NDA, or a method of using that drug, and FDA then lists the patent

information in its publication, the Approved Drug Products with Therapeutic Equivalence

Evaluations, which is referred to as the “Orange Book.” See 21 U.S.C. § 355(b)(1) and (c)(2).

               10.     Alternatively, a company seeking to market a generic version of a

previously approved drug is not required to submit a full NDA. Instead, it may file an

Abbreviated New Drug Application (“ANDA”). See 21 U.S.C. § 355(j). The generic drug

approval process is considered “abbreviated” because the generic manufacturer may piggyback

on the innovator company’s data and FDA’s prior finding of safety and efficacy by

demonstrating, among other things, that the generic product is bioequivalent to the previously

approved drug (the “referenced listed drug” or “branded drug”).

               11.     In conjunction with this “abbreviated” application process, Congress has

put in place a process for resolving patent disputes relating to generic drugs, pursuant to which




                                                    3
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 4 of 31 PageID: 456



an ANDA filer must provide certifications addressing each of the patents listed in the Orange

Book for the branded drug. See 21 U.S.C. § 355(j)(2)(A)(vii); 21 C.F.R. § 314.94(a)(12). An

ANDA filer may certify, for instance, that it believes a patent is invalid or will not be infringed

by the manufacture, use, or sale of the generic drug for which the ANDA is submitted. See 21

U.S.C. § 355(j)(2)(A)(vii)(IV); See also 21 C.F.R. § 314.94(a)(12)(i)(A)(4). This is known as a

“Paragraph IV Certification.”

               12.     The filer of an ANDA with a Paragraph IV Certification must also provide

notice to both the owner of the listed patents and the holder of the NDA for the referenced listed

drug. This “Paragraph IV Notice” must include a detailed statement of the factual and legal

bases for the applicant’s belief that the challenged patent is invalid or not infringed by the

proposed generic product. See 21 U.S.C. § 355(j)(2)(B); 21 C.F.R. § 314.95.

               13.     If the patentee or NDA holder files a patent infringement action within 45

days of receiving a Paragraph IV Notice from an ANDA filer, final approval of the ANDA is

subject to a 30-month stay. See 21 U.S.C. § 355(j)(5)(B)(iii); 21 C.F.R. § 314.107(b)(3). The

30-month stay is important to the innovator companies because it protects them from the severe

financial harm that could otherwise ensue from the FDA granting approval to an infringing

product without first providing an opportunity for the infringement case to be resolved. Put

another way, the innovator company is assured of a 30-month period during which it may try to

enforce its intellectual property rights and resolve any patent dispute before the generic product

enters the market. See 21 U.S.C. 355(j)(5)(B)(iii).




                                                  4
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 5 of 31 PageID: 457



                                 FACTUAL BACKGROUND

                                       The Patents-in-Suit

               14.    On June 28, 2016, the United States Patent and Trademark Office (“PTO”)

duly and legally issued the ‘478 Patent, entitled “Vasopressin Formulations for Use in Treatment

of Hypotension,” to Par Pharmaceutical as assignee. A true and correct copy of the ‘478 Patent

is attached as Exhibit A. Par Pharmaceutical owns the ‘478 Patent.

               15.    On June 27, 2017, the PTO duly and legally issued the ‘526 Patent,

entitled “Vasopressin Formulations for Use in Treatment of Hypotension,” to Par Pharmaceutical

as assignee. A true and correct copy of the ‘526 Patent is attached as Exhibit B. Par

Pharmaceutical owns the ‘526 Patent.

               16.    On August 29, 2017, the PTO duly and legally issued the ‘209 Patent,

entitled “Vasopressin Formulations for Use in Treatment of Hypotension,” to Par Pharmaceutical

as assignee. A true and correct copy of the ‘209 Patent is attached as Exhibit C. Par

Pharmaceutical owns the ‘209 Patent.

               17.    On August 29, 2017, the PTO duly and legally issued the ‘239 Patent,

entitled “Vasopressin Formulations for Use in Treatment of Hypotension,” to Par Pharmaceutical

as assignee. A true and correct copy of the ‘239 Patent is attached as Exhibit D. Par

Pharmaceutical owns the ‘239 Patent.

               18.    On September 5, 2017, the PTO duly and legally issued the ‘785 Patent,

entitled “Vasopressin Formulations for Use in Treatment of Hypotension,” to Par Pharmaceutical

as assignee. A true and correct copy of the ‘785 Patent is attached as Exhibit E. Par

Pharmaceutical owns the ‘785 Patent.




                                                5
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 6 of 31 PageID: 458



               19.     On April 10, 2018, the PTO duly and legally issued the ‘223 Patent,

entitled “Vasopressin Formulations for Use in Treatment of Hypotension,” to Par Pharmaceutical

as assignee. A true and correct copy of the ‘223 Patent is attached as Exhibit F. Par

Pharmaceutical owns the ‘223 Patent.

               20.     EPIC is the exclusive licensee of the Patents-in-Suit.

                                        VASOSTRICT®

               21.     Vasopressin, the active ingredient in VASOSTRICT® (described below),

is a polypeptide hormone that causes contraction of vascular and other smooth muscle cells.

VASOSTRICT® is a lifesaving drug often used when the blood pressure of a critical care patient

drops precipitously.

               22.     On September 25, 2012, JHP Pharmaceuticals (“JHP”) submitted NDA

No. 204485, under § 505(b)(2) of the Federal Food, Drug, and Cosmetic Act (FDCA), seeking

FDA approval for a vasopressin injection product to increase blood pressure in adults with

vasodilatory shock. On April 17, 2014, the FDA approved NDA 204485 as the first FDA-

approved vasopressin injection product for use in a clinical setting in the United States.

               23.     On February 20, 2014, Par Pharmaceutical Companies, Inc. acquired JHP

Pharmaceuticals, LLC. On February 26, 2014, JHP Pharmaceuticals, LLC changed its name to

Par Sterile Products, LLC.

               24.     Par Sterile Products submitted supplemental NDAs including

supplemental NDA Nos. 204485/S-003 and 204485/S-004 for the current formulations of

VASOSTRICT®—20 units/mL in 1mL vials and 200 units/10mL in 10mL multi-dose vials. On

March 18, 2016, the FDA approved NDA No. 204485/S-003 for the 20 units/mL in 1mL vial




                                                 6
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 7 of 31 PageID: 459



formulation of VASOSTRICT®. On December 17, 2016, the FDA approved NDA No.

204485/S-004 for the 200 units/10mL in 10mL vial formulation of VASOSTRICT®.

               25.    Par Sterile Products is the holder of NDA 204485, including all

supplements thereto, for VASOSTRICT®.

               26.    Par timely submitted information regarding the Patents-in-Suit for listing

in the Orange Book with respect to VASOSTRICT®, pursuant to 21 U.S.C. § 355(b)(1) and

(c)(2). The FDA thereafter listed the Patents-in-Suit in the Orange Book, pursuant to 21 C.F.R. §

314.53(e).

               27.    VASOSTRICT® is FDA-approved as indicated to increase blood pressure

in adults with vasodilatory shock (e.g., post-cardiotomy or sepsis) who remain hypotensive

despite fluids and catecholamines. Par markets and sells its VASOSTRICT® products to

hospitals, both directly and via group purchasing organizations and wholesalers.

VASOSTRICT® has enjoyed tremendous commercial success, with 2017 annual sales of $400

million.

                 Sandoz’s Infringing Generic Vasopressin Injection Product

               28.    Upon information and belief, on or before August 31, 2018, Sandoz

submitted ANDA No. 212069 (“Sandoz Multi-Dose ANDA”) pursuant to 35 U.S.C. § 355(j),

seeking approval to engage in the commercial manufacture, use, and sale of a proposed generic

“Vasopressin Injection USP, 200 units/10mL (20 units/mL) multiple-dose vials,” referencing

Par’s VASOSTRICT® products as the reference listed drug (“Proposed Multi-Dose Vial

Product”). The dosage form of the Proposed Multi-Dose Vial Product is a multiple dose

injection solution.




                                                7
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 8 of 31 PageID: 460



              29.     On or about August 31, 2018, Sandoz sent Par Pharmaceutical, Par Sterile

Products, and EPIC a notice stating that Sandoz had submitted the Sandoz Multi-Dose ANDA

seeking approval to manufacture, use, or sell the Proposed Multi-Dose Vial Product prior to the

expiration of the Patents-in-Suit (the “Multi-Dose Paragraph IV Notice”).

              30.     The Multi-Dose Paragraph IV Notice advised that the Sandoz Multi-Dose

ANDA includes Paragraph IV Certifications stating that it is Sandoz’s opinion that the Patents-

in-Suit are invalid and not infringed by the Proposed Multi-Dose Vial Product.

              31.     Upon information and belief, on or before October 17, 2018, Sandoz

submitted ANDA No. 212068 (“Sandoz Single-Dose ANDA”) pursuant to 35 U.S.C. § 355(j),

seeking approval to engage in the commercial manufacture, use, and sale of a proposed generic

“Vasopressin Injection USP, 20 units/1mL, Single-Dose Vials,” referencing Par’s

VASOSTRICT® products as the reference listed drug (the “Proposed Single-Dose Vial

Product”). The dosage form of the Proposed Single-Dose Vial Product is a single dose injection

solution.

              32.     On or about October 17, 2018, Sandoz sent Par Pharmaceutical, Par Sterile

Products, and EPIC a notice stating that Sandoz had submitted the Sandoz Single-Dose ANDA

seeking approval to manufacture, use, or sell the Proposed Single-Dose Vial Product prior to the

expiration of the Patents-in-Suit (the “Single-Dose Paragraph IV Notice”).

              33.     The Single-Dose Paragraph IV Notice advised that the Sandoz Single-

Dose ANDA includes Paragraph IV Certifications stating that it is Sandoz’s opinion that the

Patents-in-Suit are invalid and not infringed by the Proposed Single-Dose Vial Product.




                                                8
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 9 of 31 PageID: 461



                                  COUNT I
             INFRINGEMENT OF THE ‘239 PATENT (SANDOZ ANDA 212069)

                 34.    Par incorporates each of the preceding paragraphs as if fully set forth

herein.

                 35.    Sandoz’s submission of the Sandoz Multi-Dose ANDA to the FDA,

including the Paragraph IV Certifications submitted therewith, which seeks approval to engage

in the commercial manufacture, use, and sale of its Proposed Multi-Dose Vial Product prior to

the expiration of the ‘239 Patent, constitutes infringement of the ‘239 Patent under 35 U.S.C.

§ 271(e)(2)(A).

                 36.    Any commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of the Proposed Multi-Dose Vial Product before expiration of the ‘239

Patent would lead to direct infringement, contributory infringement, and/or active inducement of

infringement of the ‘239 Patent under 35 U.S.C. §§ 271(a)-(c).

                 37.    In particular, and among other things, the commercial manufacture, use,

offer for sale, sale, and/or importation into the United States of the Proposed Multi-Dose Vial

Product would lead to such infringement of at least claim 1 of the ‘239 Patent, which recites as

follows:

                  Claim 1: A method of increasing blood pressure in a human in need
          thereof, the method comprising:
                  a) providing a pharmaceutical composition for intravenous administration
          consisting of, in a unit dosage form:
                          i) from about 0.01mg/mL to about 0.07 mg/mL of vasopressin or a
          pharmaceutically-acceptable salt thereof;
                          ii) optionally chlorobutanol;
                          iii) acetic acid, acetate, or a combination thereof;
                          iv) 0-2% vasopressin degradation products; and
                          v) water;
                  b) diluting the unit dosage form in a diluent to provide a concentration
          from about 0.1 units/mL to about 1 unit/mL of vasopressin or the
          pharmaceutically-acceptable salt thereof; and



                                                  9
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 10 of 31 PageID: 462



                   c) administering the diluted unit dosage form to the human by intravenous
           administration; wherein:
                   the unit dosage form has a pH of 3.5 to 4.1;
                   the administration provides to the human from about 0.01 units of
           vasopressin or the pharmaceutically-acceptable salt thereof per minute to about
           0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per
           minute; and
                   the human is hypotensive.

                  38.    If the Proposed Multi-Dose Vial Product is administered as intended,

 doctors, nurses, and/or other medical personnel would perform each and every step of the

 method of treatment recited in claim 1. By virtue of its proposed product label and other

 conduct, Sandoz would actively and intentionally induce such infringement.

                  39.    Any launch by Sandoz of its Proposed Multi-Dose Vial Product before

 expiration of the ‘239 Patent would cause Par to suffer immediate and irreparable harm.

                  40.    Upon information and belief, Sandoz was aware of the existence of the

 ‘239 Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States of the Proposed Multi-Dose Vial Product will lead to

 infringement of the ‘239 Patent.

                  41.    Sandoz’s infringement of the ‘239 Patent is willful.

                                   COUNT II
              INFRINGEMENT OF THE ‘223 PATENT (SANDOZ ANDA 212069)

                  42.    Par incorporates each of the preceding paragraphs as if fully set forth

 herein.

                  43.    Sandoz’s submission of the Sandoz Multi-Dose ANDA to the FDA,

 including the Paragraph IV Certifications submitted therewith, which seeks approval to engage

 in the commercial manufacture, use, and sale of its Proposed Multi-Dose Vial Product prior to

 the expiration of the ‘223 Patent, constitutes infringement of the ‘223 Patent under 35 U.S.C.

 § 271(e)(2)(A).


                                                  10
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 11 of 31 PageID: 463



                44.    Any commercial manufacture, use, offer for sale, sale, and/or importation

 into the United States of the Proposed Multi-Dose Vial Product before expiration of the ‘223

 Patent would lead to direct infringement, contributory infringement, and/or active inducement of

 infringement of the ‘223 Patent under 35 U.S.C. §§ 271(a)-(c).

                45.    In particular, and among other things, the commercial manufacture, use,

 offer for sale, sale, and/or importation into the United States of the Proposed Multi-Dose Vial

 Product would lead to such infringement of at least claim 1 of the ‘223 Patent, which recites as

 follows:

                Claim 1: A method of increasing blood pressure in a human in need
        thereof, the method comprising:
                a) providing a pharmaceutical composition for intravenous administration
        comprising:
                i) from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
        pharmaceutically acceptable salt thereof;
                ii) acetate buffer; and
                iii) water; wherein the pharmaceutical composition has a pH from about
        3.7 to about 3.8;
                wherein the pharmaceutical composition is provided in a container;
                b) puncturing a dispensing region of the container a first time and drawing
        from the container a portion of the pharmaceutical composition;
                c) intravenously administering the portion of the pharmaceutical
        composition to the human; wherein:
                the human is hypotensive;
                d) puncturing the dispensing region of the container a second time and
        drawing from the container a second portion of the pharmaceutical composition;
        wherein:
                the second time that the dispensing region of the container is punctured
        occurs at least 48 hours after the first time that the dispensing region of the
        container is punctured;
                e) intravenously administering the second portion of the pharmaceutical
        composition to the human; wherein:
                the administration of the second portion of the pharmaceutical
        composition provides to the human from about 0.01 units of vasopressin or the
        pharmaceutically acceptable salt thereof per minute to about 0.1 unites of
        vasopressin or the pharmaceutically acceptable salt thereof per minute.

                46.    If the Proposed Multi-Dose Vial Product is administered as intended,

 doctors, nurses, and/or other medical personnel would perform each and every step of the


                                                 11
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 12 of 31 PageID: 464



 method of treatment recited in claim 1. By virtue of its proposed product label and other

 conduct, Sandoz would actively and intentionally induce such infringement.

                47.    Any launch by Sandoz of its Proposed Multi-Dose Vial Product before

 expiration of the ‘223 Patent would cause Par to suffer immediate and irreparable harm.

                48.    Upon information and belief, Sandoz was aware of the existence of the

 ‘223 Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States of the Proposed Multi-Dose Vial Product will lead to

 infringement of the ‘223 Patent.

                49.    Sandoz’s infringement of the ‘223 Patent is willful.

                                COUNT III
            INFRINGEMENT OF THE ‘478 PATENT (SANDOZ ANDA 212069)

                50.    Par incorporates each of the preceding paragraphs as if fully set forth

 herein.

                51.    Sandoz’s submission of the Sandoz Multi-Dose ANDA to the FDA,

 including the Paragraph IV Certifications submitted therewith, which seeks approval to engage

 in the commercial manufacture, use, and sale of its Proposed Multi-Dose Vial Product prior to

 the expiration of the ‘478 Patent, constitutes infringement of the ‘478 Patent under 35 U.S.C.

 § 271(e)(2)(A).

                52.    Any commercial manufacture, use, offer for sale, sale, and/or importation

 into the United States of the Proposed Multi-Dose Vial Product before expiration of the ‘478

 Patent would lead to direct infringement, contributory infringement, and/or active inducement of

 infringement of the ‘478 Patent under 35 U.S.C. §§ 271(a)-(c).

                53.    In particular, and among other things, the commercial manufacture, use,

 offer for sale, sale, and/or importation into the United States of the Proposed Multi-Dose Vial



                                                 12
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 13 of 31 PageID: 465



 Product would lead to such infringement of at least claim 1 of the ‘478 Patent, which recites as

 follows:

                   Claim 1: A method of increasing blood pressure in a human in need
           thereof, the method comprising administering to the human in a unit dosage form,
           wherein the unit dosage form consists essentially of:
                   a) from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
           pharmaceutically-acceptable salt thereof;
                   b) 10 mM acetate buffer; and
                   c) water; wherein:
                   the unit dosage form has a pH of 3.8;
                   the administration provides to the human from about 0.01 units of
           vasopressin or the pharmaceutically-acceptable salt thereof per minute to about
           0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per
           minute; and
                   the human is hypotensive

                  54.    If the Proposed Multi-Dose Vial Product is administered as intended,

 doctors, nurses, and/or other medical personnel would perform each and every step of the

 method of treatment recited in claim 1. By virtue of its proposed product label and other

 conduct, Sandoz would actively and intentionally induce such infringement.

                  55.    Any launch by Sandoz of its Proposed Multi-Dose Vial Product before

 expiration of the ‘478 Patent would cause Par to suffer immediate and irreparable harm.

                  56.    Upon information and belief, Sandoz was aware of the existence of the

 ‘478 Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States of the Proposed Multi-Dose Vial Product will lead to

 infringement of the ‘478 Patent.

                  57.    Sandoz’s infringement of the ‘478 Patent is willful.

                                   COUNT IV
              INFRINGEMENT OF THE ‘526 PATENT (SANDOZ ANDA 212069)

                  58.    Par incorporates each of the preceding paragraphs as if fully set forth

 herein.



                                                  13
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 14 of 31 PageID: 466



                59.    Sandoz’s submission of the Sandoz Multi-Dose ANDA to the FDA,

 including the Paragraph IV Certifications submitted therewith, which seeks approval to engage

 in the commercial manufacture, use, and sale of its Proposed Multi-Dose Vial Product prior to

 the expiration of the ‘526 Patent, constitutes infringement of the ‘526 Patent under 35 U.S.C.

 § 271(e)(2)(A).

                60.    Any commercial manufacture, use, offer for sale, sale, and/or importation

 into the United States of the Proposed Multi-Dose Vial Product before expiration of the ‘526

 Patent would lead to direct infringement, contributory infringement, and/or active inducement of

 infringement of the ‘526 Patent under 35 U.S.C. §§ 271(a)-(c).

                61.    In particular, and among other things, the commercial manufacture, use,

 offer for sale, sale, and/or importation into the United States of the Proposed Multi-Dose Vial

 Product would lead to such infringement of at least claim 1 of the ‘526 Patent, which recites as

 follows:

                 Claim 1: A method of increasing blood pressure in a human in need
        thereof, the method comprising:
                 a) providing a pharmaceutical composition for intravenous administration
        comprising:
                 i) from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
        pharmaceutically-acceptable salt thereof;
                 ii) acetic acid; and
                 iii) water; wherein:
        the pharmaceutical composition has a pH of 3.8;
                 b) storing the pharmaceutical composition at 2-8° C. for at least 4 weeks;
        and
                 c) intravenously administering the pharmaceutical composition to the
        human; wherein:
                 the administration provides to the human from about 0.01 units of
        vasopressin or the pharmaceutically-acceptable salt thereof per minute to about
        0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per
        minute; wherein:
                 the human is hypotensive; wherein:
                 the pharmaceutical composition exhibits less than about 5% degradation
        after storage at 2-8° C. for about four weeks.



                                                 14
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 15 of 31 PageID: 467



                62.    If the Proposed Multi-Dose Vial Product is administered as intended,

 doctors, nurses, and/or other medical personnel would perform each and every step of the

 method of treatment recited in claim 1. By virtue of its proposed product label and other

 conduct, Sandoz would actively and intentionally induce such infringement.

                63.    Any launch by Sandoz of its Proposed Multi-Dose Vial Product before

 expiration of the ‘526 Patent would cause Par to suffer immediate and irreparable harm.

                64.    Upon information and belief, Sandoz was aware of the existence of the

 ‘526 Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States of the Proposed Multi-Dose Vial Product will lead to

 infringement of the ‘526 Patent.

                65.    Sandoz’s infringement of the ‘526 Patent is willful.

                                 COUNT V
            INFRINGEMENT OF THE ‘785 PATENT (SANDOZ ANDA 212069)

                66.    Par incorporates each of the preceding paragraphs as if fully set forth

 herein.

                67.    Sandoz’s submission of the Sandoz Multi-Dose ANDA to the FDA,

 including the Paragraph IV Certifications submitted therewith, which seeks approval to engage

 in the commercial manufacture, use, and sale of its Proposed Multi-Dose Vial Product prior to

 the expiration of the ‘785 Patent, constitutes infringement of the ‘785 Patent under 35 U.S.C.

 § 271(e)(2)(A).

                68.    Any commercial manufacture, use, offer for sale, sale, and/or importation

 into the United States of the Proposed Multi-Dose Vial Product before expiration of the ‘785

 Patent would lead to direct infringement, contributory infringement, and/or active inducement of

 infringement of the ‘785 Patent under 35 U.S.C. §§ 271(a)-(c).



                                                 15
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 16 of 31 PageID: 468



                  69.    In particular, and among other things, the commercial manufacture, use,

 offer for sale, sale, and/or importation into the United States of the Proposed Multi-Dose Vial

 Product would lead to such infringement of at least claim 1 of the ‘785 Patent, which recites as

 follows:

                  Claim 1: A pharmaceutical composition comprising, in a unit dosage form,
           from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
           pharmaceutically acceptable salt thereof, wherein the unit dosage form further
           comprises impurities that are present in an amount of 0.9% to 1.7%; wherein the
           impurities have from about 85% to about 100% sequence homology to SEQ ID
           NO.: 1, and wherein the unit dosage form has a pH of 3.7-3.9.

                  70.    If the Proposed Multi-Dose Vial Product is administered as intended,

 doctors, nurses, and/or other medical personnel would perform each and every step of the

 method of treatment recited in claim 1. By virtue of its proposed product label and other

 conduct, Sandoz would actively and intentionally induce such infringement.

                  71.    Any launch by Sandoz of its Proposed Multi-Dose Vial Product before

 expiration of the ‘785 Patent would cause Par to suffer immediate and irreparable harm.

                  72.    Upon information and belief, Sandoz was aware of the existence of the

 ‘785 Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States of the Proposed Multi-Dose Vial Product will lead to

 infringement of the ‘785 Patent.

                  73.    Sandoz’s infringement of the ‘785 Patent is willful.

                                   COUNT VI
              INFRINGEMENT OF THE ‘209 PATENT (SANDOZ ANDA 212069)

                  74.    Par incorporates each of the preceding paragraphs as if fully set forth

 herein.

                  75.    Sandoz’s submission of the Sandoz Multi-Dose ANDA to the FDA,

 including the Paragraph IV Certifications submitted therewith, which seeks approval to engage


                                                  16
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 17 of 31 PageID: 469



 in the commercial manufacture, use, and sale of its Proposed Multi-Dose Vial Product prior to

 the expiration of the ‘209 Patent, constitutes infringement of the ‘209 Patent under 35 U.S.C.

 § 271(e)(2)(A).

                76.    Any commercial manufacture, use, offer for sale, sale, and/or importation

 into the United States of the Proposed Multi-Dose Vial Product before expiration of the ‘209

 Patent would lead to direct infringement, contributory infringement, and/or active inducement of

 infringement of the ‘209 Patent under 35 U.S.C. §§ 271(a)-(c).

                77.    In particular, and among other things, the commercial manufacture, use,

 offer for sale, sale, and/or importation into the United States of the Proposed Multi-Dose Vial

 Product would lead to such infringement of at least claim 1 of the ‘209 Patent, which recites as

 follows:

                Claim 1: A method of increasing blood pressure in a human in need
        thereof, the method comprising administering to the human a unit dosage form,
        wherein the unit dosage form comprises from about 0.01 mg/mL to about 0.07
        mg/mL of vasopressin or a pharmaceutically acceptable salt thereof; wherein:
                the unit dosage form has a pH of 3.7-3.9;
                the unit dosage form further comprises impurities that are present in an
        amount of 0.9% - 1.7%, wherein the impurities have from about 85% to about
        100% sequence homology to SEQ ID NO.: 1;
                the administration provides to the human from about 0.01 units of
        vasopressin or the pharmaceutically-acceptable salt thereof per minute to about
        0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per
        minute; and
                the human is hypotensive

                78.    If the Proposed Multi-Dose Vial Product is administered as intended,

 doctors, nurses, and/or other medical personnel would perform each and every step of the

 method of treatment recited in claim 1. By virtue of its proposed product label and other

 conduct, Sandoz would actively and intentionally induce such infringement.




                                                 17
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 18 of 31 PageID: 470



                79.    Any launch by Sandoz of its Proposed Multi-Dose Vial Product before

 expiration of the ‘209 Patent would cause Par to suffer immediate and irreparable harm.

                80.    Upon information and belief, Sandoz was aware of the existence of the

 ‘209 Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States of the Proposed Multi-Dose Vial Product will lead to

 infringement of the ‘209 Patent.

                81.    Sandoz’s infringement of the ‘209 Patent is willful.

                                COUNT VII
            INFRINGEMENT OF THE ‘239 PATENT (SANDOZ ANDA 212068)

                82.    Par incorporates each of the preceding paragraphs as if fully set forth

 herein.

                83.    Sandoz’s submission of the Sandoz Single-Dose ANDA to the FDA,

 including the Paragraph IV Certifications submitted therewith, which seeks approval to engage

 in the commercial manufacture, use, and sale of its Proposed Single-Dose Vial Product prior to

 the expiration of the ‘239 Patent, constitutes infringement of the ‘239 Patent under 35 U.S.C.

 § 271(e)(2)(A).

                84.    Any commercial manufacture, use, offer for sale, sale, and/or importation

 into the United States of the Proposed Single-Dose Vial Product before expiration of the ‘239

 Patent would lead to direct infringement, contributory infringement, and/or active inducement of

 infringement of the ‘239 Patent under 35 U.S.C. §§ 271(a)-(c).

                85.    In particular, and among other things, the commercial manufacture, use,

 offer for sale, sale, and/or importation into the United States of the Proposed Single-Dose Vial

 Product would lead to such infringement of at least claim 1 of the ‘239 Patent, which recites as

 follows:



                                                 18
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 19 of 31 PageID: 471



                Claim 1: A method of increasing blood pressure in a human in need
        thereof, the method comprising:
                a) providing a pharmaceutical composition for intravenous administration
        consisting of, in a unit dosage form:
                        i) from about 0.01mg/mL to about 0.07 mg/mL of vasopressin or a
        pharmaceutically-acceptable salt thereof;
                        ii) optionally chlorobutanol;
                        iii) acetic acid, acetate, or a combination thereof;
                        iv) 0-2% vasopressin degradation products; and
                        v) water;
                b) diluting the unit dosage form in a diluent to provide a concentration
        from about 0.1 units/mL to about 1 unit/mL of vasopressin or the
        pharmaceutically-acceptable salt thereof; and
                c) administering the diluted unit dosage form to the human by intravenous
        administration; wherein:
                the unit dosage form has a pH of 3.5 to 4.1;
                the administration provides to the human from about 0.01 units of
        vasopressin or the pharmaceutically-acceptable salt thereof per minute to about
        0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per
        minute; and
                the human is hypotensive.

                86.    If the Proposed Single-Dose Vial Product is administered as intended,

 doctors, nurses, and/or other medical personnel would perform each and every step of the

 method of treatment recited in claim 1. By virtue of its proposed product label and other

 conduct, Sandoz would actively and intentionally induce such infringement.

                87.    Any launch by Sandoz of its Proposed Single-Dose Vial Product before

 expiration of the ‘239 Patent would cause Par to suffer immediate and irreparable harm.

                88.    Upon information and belief, Sandoz was aware of the existence of the

 ‘239 Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States of the Proposed Single-Dose Vial Product will lead to

 infringement of the ‘239 Patent.

                89.    Sandoz’s infringement of the ‘239 Patent is willful.




                                                 19
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 20 of 31 PageID: 472



                                 COUNT VIII
              INFRINGEMENT OF THE ‘223 PATENT (SANDOZ ANDA 212068)

                  90.     Par incorporates each of the preceding paragraphs as if fully set forth

 herein.

                  91.     Sandoz’s submission of the Sandoz Single-Dose ANDA to the FDA,

 including the Paragraph IV Certifications submitted therewith, which seeks approval to engage

 in the commercial manufacture, use, and sale of its Proposed Single-Dose Vial Product prior to

 the expiration of the ‘223 Patent, constitutes infringement of the ‘223 Patent under 35 U.S.C.

 § 271(e)(2)(A).

                  92.     Any commercial manufacture, use, offer for sale, sale, and/or importation

 into the United States of the Proposed Single-Dose Vial Product before expiration of the ‘223

 Patent would lead to direct infringement, contributory infringement, and/or active inducement of

 infringement of the ‘223 Patent under 35 U.S.C. §§ 271(a)-(c).

                  93.     In particular, and among other things, the commercial manufacture, use,

 offer for sale, sale, and/or importation into the United States of the Proposed Single-Dose Vial

 Product would lead to such infringement of at least claim 1 of the ‘223 Patent, which recites as

 follows:

                   Claim 1: A method of increasing blood pressure in a human in need
           thereof, the method comprising:
                   a) providing a pharmaceutical composition for intravenous administration
           comprising:
                   i) from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
           pharmaceutically acceptable salt thereof;
                   ii) acetate buffer; and
                   iii) water; wherein the pharmaceutical composition has a pH from about
           3.7 to about 3.8;
                   wherein the pharmaceutical composition is provided in a container;
                   b) puncturing a dispensing region of the container a first time and drawing
           from the container a portion of the pharmaceutical composition;




                                                   20
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 21 of 31 PageID: 473



                  c) intravenously administering the portion of the pharmaceutical
           composition to the human; wherein:
                  the human is hypotensive;
                  d) puncturing the dispensing region of the container a second time and
           drawing from the container a second portion of the pharmaceutical composition;
           wherein:
                  the second time that the dispensing region of the container is punctured
           occurs at least 48 hours after the first time that the dispensing region of the
           container is punctured;
                  e) intravenously administering the second portion of the pharmaceutical
           composition to the human; wherein:
                  the administration of the second portion of the pharmaceutical
           composition provides to the human from about 0.01 units of vasopressin or the
           pharmaceutically acceptable salt thereof per minute to about 0.1 unites of
           vasopressin or the pharmaceutically acceptable salt thereof per minute.

                  94.    If the Proposed Single-Dose Vial Product is administered as intended,

 doctors, nurses, and/or other medical personnel would perform each and every step of the

 method of treatment recited in claim 1. By virtue of its proposed product label and other

 conduct, Sandoz would actively and intentionally induce such infringement.

                  95.    Any launch by Sandoz of its Proposed Single-Dose Vial Product before

 expiration of the ‘223 Patent would cause Par to suffer immediate and irreparable harm.

                  96.    Upon information and belief, Sandoz was aware of the existence of the

 ‘223 Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States of the Proposed Single-Dose Vial Product will lead to

 infringement of the ‘223 Patent.

                  97.    Sandoz’s infringement of the ‘223 Patent is willful.

                                   COUNT IX
              INFRINGEMENT OF THE ‘478 PATENT (SANDOZ ANDA 212068)

                  98.    Par incorporates each of the preceding paragraphs as if fully set forth

 herein.




                                                  21
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 22 of 31 PageID: 474



                99.    Sandoz’s submission of the Sandoz Single-Dose ANDA to the FDA,

 including the Paragraph IV Certifications submitted therewith, which seeks approval to engage

 in the commercial manufacture, use, and sale of its Proposed Single-Dose Vial Product prior to

 the expiration of the ‘478 Patent, constitutes infringement of the ‘478 Patent under 35 U.S.C.

 § 271(e)(2)(A).

                100.   Any commercial manufacture, use, offer for sale, sale, and/or importation

 into the United States of the Proposed Single-Dose Vial Product before expiration of the ‘478

 Patent would lead to direct infringement, contributory infringement, and/or active inducement of

 infringement of the ‘478 Patent under 35 U.S.C. §§ 271(a)-(c).

                101.   In particular, and among other things, the commercial manufacture, use,

 offer for sale, sale, and/or importation into the United States of the Proposed Single-Dose Vial

 Product would lead to such infringement of at least claim 1 of the ‘478 Patent, which recites as

 follows:

                Claim 1: A method of increasing blood pressure in a human in need
        thereof, the method comprising administering to the human in a unit dosage form,
        wherein the unit dosage form consists essentially of:
                a) from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
        pharmaceutically-acceptable salt thereof;
                b) 10 mM acetate buffer; and
                c) water; wherein:
                the unit dosage form has a pH of 3.8;
                the administration provides to the human from about 0.01 units of
        vasopressin or the pharmaceutically-acceptable salt thereof per minute to about
        0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per
        minute; and
                the human is hypotensive

                102.   If the Proposed Single-Dose Vial Product is administered as intended,

 doctors, nurses, and/or other medical personnel would perform each and every step of the




                                                 22
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 23 of 31 PageID: 475



 method of treatment recited in claim 1. By virtue of its proposed product label and other

 conduct, Sandoz would actively and intentionally induce such infringement.

                103.   Any launch by Sandoz of its Proposed Single-Dose Vial Product before

 expiration of the ‘478 Patent would cause Par to suffer immediate and irreparable harm.

                104.   Upon information and belief, Sandoz was aware of the existence of the

 ‘478 Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States of the Proposed Single-Dose Vial Product will lead to

 infringement of the ‘478 Patent.

                105.   Sandoz’s infringement of the ‘478 Patent is willful.

                                 COUNT X
            INFRINGEMENT OF THE ‘526 PATENT (SANDOZ ANDA 212068)

                106.   Par incorporates each of the preceding paragraphs as if fully set forth

 herein.

                107.   Sandoz’s submission of the Sandoz Single-Dose ANDA to the FDA,

 including the Paragraph IV Certifications submitted therewith, which seeks approval to engage

 in the commercial manufacture, use, and sale of its Proposed Single-Dose Vial Product prior to

 the expiration of the ‘526 Patent, constitutes infringement of the ‘526 Patent under 35 U.S.C.

 § 271(e)(2)(A).

                108.   Any commercial manufacture, use, offer for sale, sale, and/or importation

 into the United States of the Proposed Single-Dose Vial Product before expiration of the ‘526

 Patent would lead to direct infringement, contributory infringement, and/or active inducement of

 infringement of the ‘526 Patent under 35 U.S.C. §§ 271(a)-(c).

                109.   In particular, and among other things, the commercial manufacture, use,

 offer for sale, sale, and/or importation into the United States of the Proposed Single-Dose Vial



                                                 23
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 24 of 31 PageID: 476



 Product would lead to such infringement of at least claim 1 of the ‘526 Patent, which recites as

 follows:

                 Claim 1: A method of increasing blood pressure in a human in need
        thereof, the method comprising:
                 a) providing a pharmaceutical composition for intravenous administration
        comprising:
                 i) from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
        pharmaceutically-acceptable salt thereof;
                 ii) acetic acid; and
                 iii) water; wherein:
        the pharmaceutical composition has a pH of 3.8;
                 b) storing the pharmaceutical composition at 2-8° C. for at least 4 weeks;
        and
                 c) intravenously administering the pharmaceutical composition to the
        human; wherein:
                 the administration provides to the human from about 0.01 units of
        vasopressin or the pharmaceutically-acceptable salt thereof per minute to about
        0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per
        minute; wherein:
                 the human is hypotensive; wherein:
                 the pharmaceutical composition exhibits less than about 5% degradation
        after storage at 2-8° C. for about four weeks.

                110.   If the Proposed Single-Dose Vial Product is administered as intended,

 doctors, nurses, and/or other medical personnel would perform each and every step of the

 method of treatment recited in claim 1. By virtue of its proposed product label and other

 conduct, Sandoz would actively and intentionally induce such infringement.

                111.   Any launch by Sandoz of its Proposed Single-Dose Vial Product before

 expiration of the ‘526 Patent would cause Par to suffer immediate and irreparable harm.

                112.   Upon information and belief, Sandoz was aware of the existence of the

 ‘526 Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States of the Proposed Single-Dose Vial Product will lead to

 infringement of the ‘526 Patent.

                113.   Sandoz’s infringement of the ‘526 Patent is willful.



                                                 24
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 25 of 31 PageID: 477



                                   COUNT XI
              INFRINGEMENT OF THE ‘785 PATENT (SANDOZ ANDA 212068)

                  114.   Par incorporates each of the preceding paragraphs as if fully set forth

 herein.

                  115.   Sandoz’s submission of the Sandoz Single-Dose ANDA to the FDA,

 including the Paragraph IV Certifications submitted therewith, which seeks approval to engage

 in the commercial manufacture, use, and sale of its Proposed Single-Dose Vial Product prior to

 the expiration of the ‘785 Patent, constitutes infringement of the ‘785 Patent under 35 U.S.C.

 § 271(e)(2)(A).

                  116.   Any commercial manufacture, use, offer for sale, sale, and/or importation

 into the United States of the Proposed Single-Dose Vial Product before expiration of the ‘785

 Patent would lead to direct infringement, contributory infringement, and/or active inducement of

 infringement of the ‘785 Patent under 35 U.S.C. §§ 271(a)-(c).

                  117.   In particular, and among other things, the commercial manufacture, use,

 offer for sale, sale, and/or importation into the United States of the Proposed Single-Dose Vial

 Product would lead to such infringement of at least claim 1 of the ‘785 Patent, which recites as

 follows:

                  Claim 1: A pharmaceutical composition comprising, in a unit dosage form,
           from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
           pharmaceutically acceptable salt thereof, wherein the unit dosage form further
           comprises impurities that are present in an amount of 0.9% to 1.7%; wherein the
           impurities have from about 85% to about 100% sequence homology to SEQ ID
           NO.: 1, and wherein the unit dosage form has a pH of 3.7-3.9.

                  118.   If the Proposed Single-Dose Vial Product is administered as intended,

 doctors, nurses, and/or other medical personnel would perform each and every step of the

 method of treatment recited in claim 1. By virtue of its proposed product label and other

 conduct, Sandoz would actively and intentionally induce such infringement.


                                                  25
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 26 of 31 PageID: 478



                119.   Any launch by Sandoz of its Proposed Single-Dose Vial Product before

 expiration of the ‘785 Patent would cause Par to suffer immediate and irreparable harm.

                120.   Upon information and belief, Sandoz was aware of the existence of the

 ‘785 Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States of the Proposed Single-Dose Vial Product will lead to

 infringement of the ‘785 Patent.

                121.   Sandoz’s infringement of the ‘785 Patent is willful.

                                COUNT XII
            INFRINGEMENT OF THE ‘209 PATENT (SANDOZ ANDA 212068)

                122.   Par incorporates each of the preceding paragraphs as if fully set forth

 herein.

                123.   Sandoz’s submission of Sandoz Single-Dose ANDA to the FDA,

 including the Paragraph IV Certifications submitted therewith, which seeks approval to engage

 in the commercial manufacture, use, and sale of its Proposed Single-Dose Vial Product prior to

 the expiration of the ‘209 Patent, constitutes infringement of the ‘209 Patent under 35 U.S.C.

 § 271(e)(2)(A).

                124.   Any commercial manufacture, use, offer for sale, sale, and/or importation

 into the United States of the Proposed Single-Dose Vial Product before expiration of the ‘209

 Patent would lead to direct infringement, contributory infringement, and/or active inducement of

 infringement of the ‘209 Patent under 35 U.S.C. §§ 271(a)-(c).

                125.   In particular, and among other things, the commercial manufacture, use,

 offer for sale, sale, and/or importation into the United States of the Proposed Single-Dose Vial

 Product would lead to such infringement of at least claim 1 of the ‘209 Patent, which recites as

 follows:



                                                 26
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 27 of 31 PageID: 479



                Claim 1: A method of increasing blood pressure in a human in need
        thereof, the method comprising administering to the human a unit dosage form,
        wherein the unit dosage form comprises from about 0.01 mg/mL to about 0.07
        mg/mL of vasopressin or a pharmaceutically acceptable salt thereof; wherein:
                the unit dosage form has a pH of 3.7-3.9;
                the unit dosage form further comprises impurities that are present in an
        amount of 0.9% - 1.7%, wherein the impurities have from about 85% to about
        100% sequence homology to SEQ ID NO.: 1;
                the administration provides to the human from about 0.01 units of
        vasopressin or the pharmaceutically-acceptable salt thereof per minute to about
        0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per
        minute; and
                the human is hypotensive

                126.   If the Proposed Single-Dose Vial Product is administered as intended,

 doctors, nurses, and/or other medical personnel would perform each and every step of the

 method of treatment recited in claim 1. By virtue of its proposed product label and other

 conduct, Sandoz would actively and intentionally induce such infringement.

                127.   Any launch by Sandoz of its Proposed Single-Dose Vial Product before

 expiration of the ‘209 Patent would cause Par to suffer immediate and irreparable harm.

                128.   Upon information and belief, Sandoz was aware of the existence of the

 ‘209 Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States of the Proposed Single-Dose Vial Product will lead to

 infringement of the ‘209 Patent.

                129.   Sandoz’s infringement of the ‘209 Patent is willful.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request the following relief:

        A.      A judgment that Sandoz has infringed the ‘239 Patent, and a declaration that

 Sandoz’s commercial manufacture, distribution, use, and sale of its Proposed Multi-Dose Vial

 Product would induce infringement of the ‘239 Patent;




                                                 27
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 28 of 31 PageID: 480



        B.     A judgment that Sandoz has infringed the ‘239 Patent, and a declaration that

 Sandoz’s commercial manufacture, distribution, use, and sale of its Proposed Single-Dose Vial

 Product would induce infringement of the ‘239 Patent;

        C.     A judgment that Sandoz has infringed the ‘223 Patent, and a declaration that

 Sandoz’s commercial manufacture, distribution, use, and sale of its Proposed Multi-Dose Vial

 Product would induce infringement of the ‘223 Patent;

        D.     A judgment that Sandoz has infringed the ‘223 Patent, and a declaration that

 Sandoz’s commercial manufacture, distribution, use, and sale of its Proposed Single-Dose Vial

 Product would induce infringement of the ‘223 Patent;

        E.     A judgment that Sandoz has infringed the ‘478 Patent, and a declaration that

 Sandoz’s commercial manufacture, distribution, use, and sale of its Proposed Multi-Dose Vial

 Product would induce infringement of the ‘478 Patent;

        F.     A judgment that Sandoz has infringed the ‘478 Patent, and a declaration that

 Sandoz’s commercial manufacture, distribution, use, and sale of its Proposed Single-Dose Vial

 Product would induce infringement of the ‘478 Patent;

        G.     A judgment that Sandoz has infringed the ‘526 Patent, and a declaration that

 Sandoz’s commercial manufacture, distribution, use, and sale of its Proposed Multi-Dose Vial

 Product would induce infringement of the ‘526 Patent;

        H.     A judgment that Sandoz has infringed the ‘526 Patent, and a declaration that

 Sandoz’s commercial manufacture, distribution, use, and sale of its Proposed Single-Dose Vial

 Product would induce infringement of the ‘526 Patent;




                                               28
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 29 of 31 PageID: 481



        I.      A judgment that Sandoz has infringed the ‘785 Patent, and a declaration that

 Sandoz’s commercial manufacture, distribution, use, and sale of its Proposed Multi-Dose Vial

 Product would induce infringement of the ‘785 Patent;

        J.      A judgment that Sandoz has infringed the ‘785 Patent, and a declaration that

 Sandoz’s commercial manufacture, distribution, use, and sale of its Proposed Single-Dose Vial

 Product would induce infringement of the ‘785 Patent;

        K.      A judgment that Sandoz has infringed the ‘209 Patent, and a declaration that

 Sandoz’s commercial manufacture, distribution, use, and sale of its Proposed Multi-Dose Vial

 Product would induce infringement of the ‘209 Patent;

        L.      A judgment that Sandoz has infringed the ‘209 Patent, and a declaration that

 Sandoz’s commercial manufacture, distribution, use, and sale of its Proposed Single-Dose Vial

 Product would induce infringement of the ‘209 Patent;

        M.      An order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective date of any

 approval of Sandoz’s Multi-Dose ANDA under § 505(j) of the Federal Food, Drug and Cosmetic

 Act, 21 U.S.C. § 355(j), shall not be earlier than the last expiration date of the Patents-in-Suit,

 including any extensions;

        N.      An order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective date of any

 approval of Sandoz’s Single-Dose ANDA under § 505(j) of the Federal Food, Drug and

 Cosmetic Act, 21 U.S.C. § 355(j), shall not be earlier than the last expiration date of the Patents-

 in-Suit, including any extensions;

        O.      A permanent injunction, pursuant to 35 U.S.C. §271(e)(4)(B) and 35

 U.S.C. § 283, restraining and enjoining Sandoz, its officers, agents, servants and employees, and




                                                   29
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 30 of 31 PageID: 482



 those persons in active concert or participation with any of them, from infringement of the

 Patents-in-Suit for the full terms thereof, including any extensions;

         P.      An order that damages or other monetary relief be awarded to Plaintiffs if Sandoz

 engages in the commercial manufacture, use, offer to sale, sale, distribution, or importation of

 Sandoz’s Proposed Multi-Dose Vial Product, or induces such conduct by others, prior to the

 expiration of the Patents-in-Suit, and any additional period of exclusivity to which Plaintiffs are

 or become entitled, and that such damages or monetary relief be trebled and awarded to Plaintiffs

 with prejudgment interest;

         Q.      An order that damages or other monetary relief be awarded to Plaintiffs if Sandoz

 engages in the commercial manufacture, use, offer to sale, sale, distribution, or importation of

 Sandoz’s Proposed Single-Dose Vial Product, or induces such conduct by others, prior to the

 expiration of the Patents-in-Suit, and any additional period of exclusivity to which Plaintiffs are

 or become entitled, and that such damages or monetary relief be trebled and awarded to Plaintiffs

 with prejudgment interest;

         R.      Reasonable attorneys’ fees, filing fees, and reasonable costs of suit incurred by

 Plaintiffs in this action; and

         S.      Such other and further relief as the Court may deem just and proper.




                                                  30
Case 3:18-cv-14895-BRM-DEA Document 8 Filed 11/08/18 Page 31 of 31 PageID: 483



  Dated: November 8, 2018                  /s/ Robert D. Rhoad
                                           Robert D. Rhoad
                                           DECHERT LLP
                                           502 Carnegie Center, Suite #104
                                           Princeton, NJ 08540
                                            Tel: (609)-955-3200
                                            robert.rhoad@dechert.com

                                           Martin J. Black
                                           Sharon K. Gagliardi
                                           Brian M. Goldberg
                                           Luke Reilly
                                           DECHERT LLP
                                           Cira Centre
                                           2929 Arch Street
                                           Philadelphia, PA 19104
                                           Tel: (215) 994-4000
                                           martin.black@dechert.com
                                           sharon.gagliardi@dechert.com
                                           brian.goldberg@dechert.com

                                           Jonathan D.J. Loeb, Ph.D
                                           DECHERT LLP
                                           2440 W. El Camino Real
                                           Suite 700
                                           Mountain View, CA 94040
                                           Tel: (650) 813-4995
                                           jonathan.loeb@dechert.com

                                           Blake B. Greene
                                           DECHERT LLP
                                           300 W. 6th Street, Suite 2010
                                           Austin, TX 78701
                                           Tel: (512) 394-3000
                                           blake.greene@dechert.com

                                           Attorneys for Plaintiffs Par
                                           Pharmaceutical, Inc., Par Sterile
                                           Products, LLC, and Endo Par
                                           Innovation Company, LLC




                                      31
